Citation Nr: 1230890	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  10-00 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to November 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of this appeal, by a May 2010 rating decision, the RO granted the Veteran's claim for service connection for tinnitus, thereby constituting a full grant of the benefits sought on appeal.  Thus, as this issue was granted in full it is not in appellate status before the Board and need not be addressed further.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of entitlement to service connection for bilateral hearing loss must be remanded for further development.

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Service personnel records reflect that the Veteran's military occupational specialty (MOS) was that of a field wireman during his active service.  These records also demonstrate that, during his active service, he was attached to the Ninth Infantry Division upon enlistment and the Third Infantry Division Artillery during his foreign service in Germany.  Thus, the Veteran's service records support his claims of in-service noise exposure.  

Service treatment reports reflect no complaints or findings related to hearing loss upon the Veteran's enlistment into active service and during his active service.  A November 1972 entrance examination reflects audiometric testing was performed which revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
5
5
5
5

No abnormal findings of the ears or drums were noted at that time and the Veteran reported no history of hearing loss or ear trouble in the November 1972 Report of Medical History.  

An October 1975 separation examination reflects audiometric testing was performed which revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
5
0
LEFT
10
10
10
5
5

No abnormal findings of the ears or drums were noted at that time.  

In a December 2009 private audiological evaluation, audiometric testing was performed which was noted in graphical form and indicated that the hearing threshold levels in decibels in the right and left ears were sufficient to meet the criteria for constituting a hearing loss disability for VA purposes.  

In an April 2010 VA audiology examination, the Veteran reported noise exposure from his active service included noise from mortars, gun ranges, tank fire, and high frequency radios.  The examiner reviewed the December 2009 private audiology reported and noted that the hearing test from "unknown provider" showed mild to moderate hearing loss in the right ear and moderate to moderately severe hearing loss in the left ear.  The Veteran denied any post service occupational or recreational noise exposure.  Audiometric testing was performed which revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
25
25
LEFT
15
20
25
25
25

The average puretone threshold was 23.75 decibels for both ears.  Maryland CNC speech recognition scores were 96 percent in both ears.  The Veteran was found to have normal hearing from 250 to 4000 Hertz in both ears, sloping to mild to moderate high frequency hearing loss at 6000 to 8000 Hertz on the right and sloping to mild high frequency hearing loss at 6000 to 8000 Hertz on the left.  The examiner concluded that the Veteran's bilateral hearing loss was not disabling per the VA criteria.  38 C.F.R. § 3.385 (2011).  

The Veteran submitted a statement in May 2010 indicating that he would be contacting his VA primary care physician and seeking a referral to the audiology department for a complete hearing loss review.  As the record reflects the Veteran had received continuing treatment at VA and the last VA medical records of continued treatment associated with the file are from September 2009, ongoing medical records should also be obtained, to specifically include any outstanding audiology evaluations with accompanying test results.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The Board observes that the graphical audiometric findings in December 2009 may indicate that the Veteran's average puretone thresholds in each ear meet the criteria for a hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  In light of these graphical findings and considering that it is unclear whether Maryland CNC speech recognition scores were used, the Board finds that a remand for obtaining information regarding the December 2009 private treatment provider from the Veteran and for clarification of the December 2009 private audiological report is necessary.  See 38 U.S.C. §§ 5103A(a), 7104(d)(1); 38 C.F.R. §§ 4.2, 4.85, 19.9(a); see also Savage v. Shinseki, 24 Vet. App. 259 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from September 2009 to the present including any outstanding VA audiology evaluations.  Any pertinent audiology evaluations performed at VA should also include audiometric testing results.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available.  

2.  The AMC/RO should ask the Veteran to provide more specific information regarding his December 2009 private audiology treatment provider, including the name and address of the provider.  He should also be asked to provide an Authorization and Consent to Release Information to VA Form for this provider.  If no additional information is received, documentation of the efforts to obtain this information should be included in the claims file.  

3.  If the Veteran has furnished the necessary information requested above regarding the December 2009 private audiology treatment provider, the AMC/RO should contact the December 2009 private audiologist who performed the audiometric testing on the Veteran, and ask him/her to review the December 2009 private audiology report (a copy of the December 2009 private audiology report should be included with the request) and provide clarification of the following.  

(a).  Based upon the graphical report, please specify the hearing threshold levels in decibels for both the right ear and left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  

(b).  Please provide the average pure tone threshold for both the right and left ears, by using the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz and dividing by four.  

(c).  Please specify if Maryland CNC Word List was used in determining the speech recognition scores in the December 2009 private audiology report.  

4.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If not, the claims file must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

5.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


